Citation Nr: 1822021	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU) prior to February 3, 1988.  


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 1997 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board acknowledges that this case has an extensive procedural history related to this herein appeal.  In September 1996, the Veteran was originally granted TDIU, effective October 12, 1995.  

In February 1997, the Board granted an earlier effective date for the Veteran's service-connected PTSD, and assigned an effective date of January 12, 1988.  In a June 2001 Order, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's February 1997 decision with respect to its denial of an effective date prior to January 12, 1988, and remanded for additional development.  

In January 2006, the Board issued a subsequent decision denying an effective date earlier than January 12, 1988 for PTSD.  The veteran appealed the Board's January 2006 decision to the Court, and the Court issued an Order in September 2007 that granted a Joint Motion to vacate the Board's decision.  In July 2008, the Board again issued a decision denying an effective date earlier than January 12, 1988 for service connection for PTSD.  Additionally, the Board remanded the issue of entitlement to an increased rating for his PTSD as of January 12, 1988.  

In March 2011, the Board assigned increased staged ratings for the Veteran's PTSD.  Further, as is relevant here, the Board determined that the issue of entitlement to TDIU prior to October 12, 1995 due to his service-connected psychiatric disorder had been raised by the record, and remanded this issue for further development.  

In November 2011, the RO granted the Veteran's earlier effective date claim for TDIU, and assigned a new effective date of February 3, 1988.  The Veteran disagreed with the assigned date subsequently perfected his appeal.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge and a transcript of the hearing is of record.  

Significantly, the Board notes that based upon the testimony and statements from the Veteran and his representative, it appears that the Veteran is requesting TDIU as of 1970 or 1972.  Nevertheless, the Board notes that the Veteran's TDIU effective date claim is intertwined with the previously adjudicated PTSD increased rating claim.  As such, given that the appeal period for his PTSD increased rating claim started on the date he was granted service connection (January 12, 1988), the appeal period for the Veteran's earlier effective date claim for TDIU starts on January 12, 1988.  Moreover, the Board also notes that the Veteran has not alleged any clear and unmistakable error with respect to the assignment of an earlier effective date for TDIU.  Therefore, the Board does not have jurisdiction to consider the Veteran's TDIU claim prior to January 12, 1988.  


FINDING OF FACT

As of January 12, 1988, the Veteran's service-connected disabilities prevented him from obtaining and retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU, as of January 12, 1988, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has been unable to work because of his service-connected psychiatric disorder.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board determines that TDIU should be granted for the period on appeal.

As an initial matter, the Board notes that the Veteran did not meet the schedular requirements for TDIU during the period on appeal.  Specifically, from January 12, 1988 to February 2, 1988, the Veteran is service-connected for PTSD (50 percent), a back disorder (20 percent), and tinea pedis (noncompensable).  Thus, the Veteran had a combined disability rating of 60 percent during the entire period on appeal.  

Nevertheless, consideration for extraschedular TDIU is warranted as the evidence demonstrates that the Veteran was unable to obtain gainful employment during this period.  In making this determination, the Board places significant probative value on the Veteran's assertions that his service-connected psychiatric disability caused severe irritability, depression, anxiety, memory issues, and concentration difficulties that prevented him from working, including performing his prior duties as a prison guard.  

Moreover, the Board also places significant probative value on the opinions from the VA examiners which indicate that the Veteran's service-connected disabilities caused significant interference with his ability to work.  Again, the question in this case is whether the Veteran could secure or follow substantially gainful employment, not whether he was totally precluded from work.  The evidence in this case places the question of substantially gainful employment in great doubt, and the Board has resolved all doubt in the Veteran's favor. 

In making this determination, the Board is aware that, generally, the Board does not assign an extraschedular evaluation in the first instance under 38 C.F.R. § 4.16(b).  However, the Board notes that 38 C.F.R. § 4.16(b) merely states that rating boards "should" refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  As such, the term "should" is permissive, not mandatory, and the Board can choose to proceed without a referral, especially if there is no prejudice to the Veteran.  See 
Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (The Board may exercise authority with regard to questions or issues not previously addressed by an AOJ in the first instance if it determines that there would be no prejudice to the claimant); See also Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

Here, given the unique facts of the present case, the Board has determined that consideration of the Veteran's extraschedular TDIU claim in the first instance under § 4.16(b) is appropriate.  Specifically, this issue has been intertwined with issues that were pending on appeal since 1997, and has also been before the Court and Board on numerous occasions.  More importantly, given that the Board is granting the full benefits on appeal for which the Board has jurisdiction, there is no prejudice to the Veteran in the Board's consideration of this issue in the first instance. 

Accordingly, entitlement to TDIU as of January 12, 1988, is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Entitlement to TDIU as of January 12, 1988, is granted.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


